On Rehearing.
WALLER, Circuit Judge.
After the rehearing heretofore granted and after oral argument by counsel for each of the parties, a majority of the Court believes, and it is so ordered, that the original opinion of the majority should stand, with the exception that the following statement should be, and the same is hereby, stricken:
“The insurance carrier paid $67.50 on his hospital bill and also paid compensation to him of $5.70 a week for thirteen weeks.”
This statement was erroneous in that such payments were not made by the ap-pellee as compensation carrier, but by an*686other Insurance company under a health and accident policy.